Citation Nr: 1746405	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  15-21 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. R. Hines, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1959 to September 1970, including service in Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via video conference in July 2017.  A transcript is of record.


FINDING OF FACT

The Veteran has a current diagnosis of PTSD that is related to an in-service stressor related to his fear of hostile military or terrorist activity.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304 (f).  

Where the claimed in-service stressor is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. Id.  § 3.304(f)(3). 

Service treatment records are negative for a PTSD diagnosis.  Military personnel records show the Veteran was awarded a Bronze Star Medal for distinguishing himself "by outstandingly meritorious service in connection with military operations against a hostile force in the Republic of Vietnam" during the period October 1967 to September 1968.  His military occupational specialty was communication/electronics security officer.

VA treatment records show a diagnosis of PTSD by a VA psychologist.  The Veteran reported traumatic service-related experiences including being involved in intense combat when his compound was overrun.  Specifically, the Veteran reported that in either September or early October 1968 he had to ride in a cargo plane which had "two lines of silver caskets" containing dead soldiers.  He also recalled one particular traumatic experience as an advisor to the South Vietnamese unit in a high-walled compound during TET Offensive.  He reported that the Vietcong came into the courtyard of his compound and he had to kill a few in self-defense.  He stated that during or after the attack witnessed several dead Vietcong and he subsequently was tasked with helping to check the bodies and remove weapons, as well as assist with body removal.  This psychologist completed a clinical interview and examination, as well as the Beck Depression Inventory (BDI- II) and PTSD Checklist (PCL).  

At a VA examination in August 2013 the Veteran was diagnosed with chronic adjustment disorder with mixed anxiety and depression.  He recalled the North Vietnamese soldiers climbing over the walls of his compound and being killed by him and his South Vietnamese counterparts.  The next morning they searched bodies to determine if any were still alive.  The examiner determined that his stressor met Criterion A i.e., and is adequate to support a diagnosis of PTSD.  This stressor was also determined to be related to the Veteran's fear of hostile military or terrorist activity.  The examiner opined, however, that the Veteran's stressor did meet the full criteria for a PTSD diagnosis under the DSM-IV.

In an opinion provided in May 2015, the Veteran's private psychiatrist opined that based on the description of his symptoms and his clinical presentation, he appears to have developed PTSD after experiencing trauma from being involved in the TET offensive in 1968 where he was involved in killing of the NVA and Viet Cong while under attack.

While VA has not conceded the occurrence of this particular in-service stressor, the Board notes the 2013 VA examiner has determined that the Veteran's reported stressor regarding the incident in Vietnam was related to a fear of hostile military or terrorist activity and sufficient to support a diagnosis of PTSD.  In the absence of clear and convincing evidence to the contrary, the Board finds that the Veteran's lay testimony, alone, is sufficient to establish the occurrence of this claimed in-service stressor. 38 C.F.R. § 3.102, 3.304(f)(3).  Another VA psychologist has provided a diagnosis of PTSD under the DSM-IV based on the same reported stressor which is related to the Veteran's fear of hostile military or terrorist activity.  

Based on a review of all of the evidence of record, and acknowledging the opposing medical opinions, the Board finds no reason to favor one clinician's determination over the other based on the particular circumstances of this particular case and, therefore, will resolve reasonable doubt in favor of the Veteran. 38 C.F.R. § 3.102.  Service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


